Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 1 of 12 PageID 1627


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

    LYNNE M. GIBSON,

           Plaintiff,

    v.                                                     Case No: 6:18-cv-1742-Orl-40TBS

    JETBLUE AIRWAYS CORP.,

           Defendant.


                                              ORDER

           This case comes before the Court without a hearing on Plaintiff’s Motion to Compel

    Better Responses to Discovery (Doc. 56). Defendant opposes the motion (Doc. 58).

                                             Background

           Plaintiff Lynne M. Gibson, Ph.D. was hired by Defendant JetBlue Airways Corp. to

    work as a Senior Analyst, Assessment and Evaluation, working on the Assessment,

    Measurement, & Evaluation team at JetBlue University (Doc. 1, ¶ 9). Approximately

    seven months after Plaintiff was hired, she was fired (Doc. 53 at 1). Plaintiff complains

    that she was terminated on account of her age and race (Doc. 1). Defendant maintains

    that it fired Plaintiff because her “’job performance was objectively inferior to every other

    person on her team.’” (Id., ¶ 34).

           This motion concerns requests for production and interrogatories Plaintiff served

    on January 11, 2019 (Doc. 58-1; Doc. 58-2). Defendant responded to the discovery on

    February 28, 2019 (Doc. 58-3; Doc. 58-4). Plaintiff was not satisfied with the responses

    and after counsel conferred, Defendant supplemented its responses (Doc. 58-5; Doc. 58-

    6; Doc. 56 at 2). Plaintiff was still not satisfied and on May 30, 2019 sent a draft version of

    the motion to compel to Defendant (Doc. 58-7). Defendant provided a written response to

    the draft motion on June 5, 2019 (Doc. 58-8). On June 14, 2019 counsel met and
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 2 of 12 PageID 1628



    conferred on various discovery issues and on June 17 (the day discovery closed), Plaintiff

    filed this motion (Doc. 58 at 9; Doc. 56).

                                             Discussion

           Plaintiff seeks to compel better responses to the following discovery.

                  Request for Production No. 13: The personnel files, including,
                  but not limited to, those documents and writings used to
                  determine plaintiff's qualifications for employment,
                  promotions, transfers, salary, raises, pension eligibility,
                  termination or other disciplinary action for:

                         a. Ms. Kramer

                         b. Curran Merrigan

                         c. Jessica Thompson

                  Response: Defendant objects to this Document Request on
                  grounds it is vague, ambiguous, overbroad, unduly
                  burdensome, not proportional to the needs of this single-
                  plaintiff case, and lacks sufficient precision to permit a
                  response. Specifically, this Document Request is unlimited in
                  time and unreasonably demands, without any qualification or
                  limitation whatsoever, that Defendant produce “[t]he personnel
                  files, including but not limited to, those documents and
                  writings used to determine plaintiff’s qualifications for
                  employment, promotions, transfers, salary, raises, pension
                  eligibility, termination or other disciplinary action for…Ms.
                  Kramer…Curran Merrigan…[and] Jessica Thompson.”
                  However, the phrases “documents and writings” are neither
                  limited nor defined, and are susceptible to multiple
                  interpretations. Further, This Document Request also lacks
                  sufficient precision to permit a response in that it is unclear
                  how “[t]he personnel files…used to determine plaintiff’s
                  qualifications” have anything to do with “Ms. Kramer…Curran
                  Merrigan…[and] Jessica Thompson.”

                  Defendant also objects to this Document Request to the
                  extent that it seeks confidential, sensitive and personal
                  information the disclosure of which would invade the privacy
                  rights of current and/or former employees of JetBlue who are
                  not parties to this action.

    (Doc. 56-2 at 12-13).




                                                 -2-
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 3 of 12 PageID 1629



           The request, as written, does not make sense. In fact, what Plaintiff wants are the

    personnel files for three of Defendant’s employees she believes are potential

    comparators (Doc. 56 at 2-7). Defendant has only produced the file for Kramer who, it

    contends, is the only one of the three who is a true comparator (Doc. 58 at 13-15).

           Defendant’s objections to the request are, for the most part boilerplate. Since the

    Federal Rules of Civil Procedure were amended effective December 1, 2015, Rule 34 has

    required a party objecting to requests for production to: (1) “state with specificity the

    grounds for objecting to the request, including the reasons;” (2) “state whether any

    responsive materials are being withheld on the basis of that objection;” and (3) “[a]n

    objection to part of a request must specify the part and permit inspection of the rest.”

    Defendant’s boilerplate objections are overruled.

           The Court does not believe Defendant’s claim that it cannot respond because “the

    phrases ‘documents and writings’ “are neither limited nor defined, and are susceptible to

    multiple interpretations.” The Court finds these objections disingenuous and they are

    overruled.

           The Court is concerned about the employees’ interest in protecting any private or

    confidential information in their personnel files. Plaintiff argues that this concern is

    adequately addressed by the parties’ confidentiality stipulation (Doc. 56 at 3). But that

    argument fails to explain why Plaintiff should have access to the entire files. Experience

    teaches that personnel files frequently contain information that has nothing to do with a

    person’s qualifications, discipline, or discharge. For example, the files may contain the

    employees’ health and benefit plan selections which, as far as the Court can tell, have

    nothing to do with this controversy.

           Plaintiff argues that the personnel files for Merrigan and Thompson are relevant to

    show how other employees who engaged in similar conduct were disciplined or

                                                  -3-
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 4 of 12 PageID 1630



    discharged (Id. at 5-6). In its memorandum, Defendant counters that Merrigan and

    Thompson are not similarly situated in all material respects because they held different

    job titles and responsibilities, with differing levels of supervision, and were therefore

    evaluated differently (Doc. 58 at 14). It is relevant that similarly situated employees were

    treated differently, however, Merrigan and Thompson’s positions within Defendant are too

    dissimilar to Plaintiff’s to justify this request for their entire personnel files. That these

    employees are dissimilar was confirmed in Therese Schmidt’s deposition testimony (Doc.

    58-10 at 2-3). Therefore, even though this objection was not properly asserted in

    Defendant’s response to the request for production, the motion to compel the Merrigan

    and Thompson personnel files is DENIED.

                   Request for Production No. 21: All documents relating to
                   administrative charges of discrimination (e.g., with the Equal
                   Employment Opportunity Commission or any similar state or
                   local agency), or any civil action alleging employment
                   discrimination based age, filed by any employee of defendant
                   within the past five years.

                   Response: Defendant objects to this Document Request on
                   grounds it is vague, ambiguous, overbroad, unduly
                   burdensome, not proportional to the needs of this single-
                   plaintiff case, and lacks sufficient precision to permit a
                   response insofar as it is not limited to the relevant time period
                   and decisional unit. Further, Defendant objects to this
                   Document Request on grounds it is vague, ambiguous,
                   overbroad, unduly burdensome, and not proportional to the
                   needs of this single-plaintiff case given its use of the terms
                   “all” and “relating”, which are neither limited or defined, and
                   which are susceptible to different interpretations[.] Moreover,
                   Defendant objects to this Document Request to the extent it
                   seeks documents that are immune from discovery pursuant to
                   the attorney-client privilege and/or work-product doctrine.

                   Additionally, Defendant objects to this Document Request to
                   the extent it seeks publicly-filed court records, which are
                   equally available to Plaintiff. Defendant also objects to this
                   Document Request to the extent it seeks confidential,
                   sensitive and personal information the disclosure of which
                   would invade the privacy rights of current and/or former
                   employees of JetBlue who are not parties to this action.


                                                   -4-
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 5 of 12 PageID 1631



    (Doc. 56-2 at 18-19).

           Once again, Defendant’s boilerplate and what the Court believes are disingenuous

    objections are overruled. Plaintiff argues that she is entitled to this information because

    evidence of Defendant’s prior acts of discrimination against others is relevant and

    discoverable (Doc. 56 at 8-10). The Court disagrees. Plaintiff’s request for national

    discovery is overbroad and unlikely to lead to admissible evidence because the

    termination decision in this case was made at the local level, by a local supervisor (Doc.

    1, ¶ 23; Doc. 58 at 17). “[W]here ‘the employment decisions were made locally,’ even in

    the context of a nationwide [reduction in force], ‘discovery on intent may be limited to the

    employing unit.’” Jones v. RS&H, Inc., Case No. 18-13068, 2019 WL 2323783, at *4 (11th

    Cir. 2019) (citing Earley v. Champion Int’l Corp., 907 F.2d 1077, 1085 (11th Cir. 1990)).

    “Only if it’s ‘clear that nationwide practices are relevant’ should discovery expand beyond

    the confines of the local units of a corporation.’” Id. (citing Brown v. Am. Honda Motor Co.,

    939 F.2d 946, 954 (11th Cir. 1991)). Plaintiff’s allegations concern her experience at

    Defendant’s local office. She has not shown that the discovery she seeks is relevant

    and/or likely to lead to admissible evidence and therefore, her motion to compel this

    discovery is DENIED.

                  Interrogatory No. 1: Please provide the name, address
                  (business and residential), telephone numbers (business and
                  residential), place of employment and job title of any person
                  who has, claims to have or whom you believe may have
                  knowledge or information pertaining to any fact alleged in the
                  pleadings, and the state [sic] the specific nature and
                  substance of the knowledge that you believe each person may
                  have including, but not limited to identifying the “certain events
                  and occurrences related to Plaintiff’s employment relevant to
                  the complaint and JetBlue’s answer and defenses thereto”
                  referenced in defendant’s Rule 26 disclosure.




                                                 -5-
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 6 of 12 PageID 1632




                Interrogatory No. 2: As to defendant’s decision to suspend
                plaintiff, please describe the decision-making process,
                including:

                       a.   the identity (by name, job title, business and
                            residence addresses and telephone numbers) and
                            describe the role of each person involved in the
                            decision-making process and the job title for each
                            position;

                       b.   the reasons for the decision, including the date on
                            which the decision was made;

                       c.    all documents (including the title, author, date and
                            custodian) that were reviewed or created during
                            the decision-making process, or created
                            afterwards to memorialize or explain the decision.

                Interrogatory No. 3: As to each decision to discipline plaintiff,
                please describe the decision-making process, including:

                       a.   the identity (by name, job title, business and
                            residence addresses and telephone numbers) and
                            describe the role of each person involved in the
                            decision-making process and the job title for each
                            position;

                       b.   the reasons for the decision, including the date on
                            which the decision was made;

                       c.    all documents (including the title, author, date and
                            custodian) that were reviewed or created during
                            the decision-making process, or created
                            afterwards to memorialize or explain the decision.

                Interrogatory No. 4: As to defendant’s decision to terminate
                plaintiff, please describe the decision-making process,
                including:

                       a.   the identity (by name, job title, business and
                            residence addresses and telephone numbers) and
                            describe the role of each person involved in the
                            decision-making process and the job title for each
                            position;

                       b.   the reasons for the decision, including the date on
                            which the decision was made;


                                               -6-
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 7 of 12 PageID 1633



                       c.    all documents (including the title, author, date and
                            custodian) that were reviewed or created during
                            the decision-making process, or created
                            afterwards to memorialize or explain the decision.

                Interrogatory No. 5: As to defendant’s decision to reassign
                work from Plaintiff to Lauren Kramer, please describe the
                decision-making process, including:

                       a.   the identity (by name, job title, business and
                            residence addresses and telephone numbers) and
                            describe the role of each person involved in the
                            decision-making process and the job title for each
                            position;

                       b.   the reasons for the decision, including the date on
                            which the decision was made;

                       c.    all documents (including the title, author, date and
                            custodian) that were reviewed or created during
                            the decision-making process, or created
                            afterwards to memorialize or explain the decision.

                Response to Interrogatory No. 1: Defendant objects to this
                Interrogatory on grounds it is vague, ambiguous, overbroad,
                unduly burdensome, irrelevant, and not proportional to the
                needs of this single-plaintiff case insofar as, when using
                Plaintiff’s definition of “you”, a comprehensive list of such
                persons is not available to JetBlue and cannot be compiled
                without undue labor and expense. Moreover, Defendant
                objects to this Interrogatory to the extent it calls for a lengthy
                narrative and therefore seeks information which can be better
                obtained through less burdensome and more practicable
                means (e.g., by deposition testimony). Defendant further
                objects to this Interrogatory as premature insofar as discovery
                is ongoing.

                Defendant also objects to this Interrogatory to the extent that it
                seeks confidential, sensitive and personal information the
                disclosure of which would invade the privacy rights of current
                and/or former employees of JetBlue who are not parties to this
                action and that would be contrary to the prohibition against ex
                parte communication with represented persons. Defendant
                further objects to this Interrogatory to the extent it requests
                Defendant to obtain information that is possessed by, and
                thus, equally available to Plaintiff, insofar as she is obligated
                to have a basis for the facts alleged in her Complaint.




                                               -7-
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 8 of 12 PageID 1634



                    Subject to and without waiving its objections, 1 and with the
                    understanding that the request seeks the identity of persons
                    that Defendant believes to have knowledge of the claims or
                    defenses in the pleadings based on its reasonable
                    investigation at this nascent stage of the case, Defendant
                    states as follows:

                    1. Therese Schmidt
                    Supervisor, Manager of AME. Team (former)
                    [REDACTED]
                    For purposes of this litigation, Ms. Schmidt should be contacted via
                    undersigned counsel, Akerman LLP.

                    2. Robin King
                    Human Resources Manager
                    JetBlue Airways Corporation
                    C/O Akerman LLP

                    3. Jeff Kruse
                    Director of Inflight and Systems Operations Training
                    JetBlue University
                    JetBlue Airways Corporation
                    C/O Akerman LLP

                    4. Aleli Anderson
                    Manager Learning Design
                    JetBlue University
                    JetBlue Airways Corporation
                    C/O Akerman LLP

                    5. Warren Christie
                    Special Vice President Safety, Security and Fleet Operations
                    JetBlue University
                    JetBlue Airways Corporation
                    C/O Akerman LLP

                    Defendant reserves the right to identify additional individuals likely to



            1  Although not argued by Plaintiff, when a party answers an interrogatory “subject to and without
    waiving its objections” it “preserves nothing and wastes the time and resources of the parties and the court.”
    Martin v. Zale Del., Inc., No. 8:08-cv-47-T-27EAJ, 2008 WL 5255555, *2 (M.D. Fla. Dec.25, 2008);
    Harleysville-Atlantic Ins. Co. v. CB Contractors, LLC, No. 6:17-cv-258-Orl-28GJK, 2017 WL 8948386, at *2
    (M.D. Fla. June 9, 2017) (“Harleysville responds to most of the requests for production by raising
    objections, such as irrelevancy, vagueness, overly broad, and unduly burdensome, and then attempts to
    preserve the objections by asserting that although it will produce the documents, it is not waiving the
    objections. By asserting that it will produce the documents, Harleysville did waive its objections, other than
    those based on privilege and confidential and proprietary information constituting trade secrets, regardless
    of its assertion to the contrary.”).



                                                        -8-
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 9 of 12 PageID 1635



                have discoverable information that it may use to support its defenses in
                accordance with the federal and local rules of procedure.

                Response to Interrogatories 2-5: Defendant objects to this
                Interrogatory on grounds it is overly broad, vague, and
                ambiguous given its use of the phrase “describe the decision-
                making process,” which is neither limited nor defined, and
                which is susceptible to different interpretations. Defendant
                further objects to the Interrogatory’s request to identify “all
                documents” insofar as it is overly broad, unduly burdensome,
                irrelevant, and not proportional to the needs of the case.
                Moreover, Defendant objects to this Interrogatory to the extent
                it calls for a lengthy narrative and therefore seeks information
                which can be better obtained through less burdensome and
                more practicable means (e.g., by deposition testimony).

                Additionally, Defendant objects to this Interrogatory to the
                extent that it seeks confidential, sensitive and personal
                information the disclosure of which would invade the privacy
                rights of current and/or former employees of JetBlue who are
                not parties to this action and that would be contrary to the
                prohibition against ex parte communication with represented
                persons.

                Defendant further objects to this Interrogatory to the extent it
                seeks information regarding confidential communications
                between attorney and client or materials prepared by counsel
                in anticipation of litigation which contain the mental
                impressions, legal theories, or conclusions of Defendant’s
                counsel on the grounds that said information is protected from
                disclosure by the attorney-client privilege and/or the work-
                product doctrine...

                [Last Paragraph of Response to Interrogatory 2: Subject to
                and without waiving its objections, and with the understanding
                that the Interrogatory seeks information regarding the decision
                to suspend Plaintiff, Defendant states that Therese Schmidt
                and Robin King were involved in the decision to suspend
                Plaintiff’s employment from JetBlue on or around January 14,
                2016. By way of further response, in accordance with FED. R.
                CIV. P. 33(c), JetBlue refers Plaintiff to the documents
                produced hereto bearing Bates stamps JB-000342-403 and
                471-884.

                ....

                Last Paragraph of Response to Interrogatory 3: Subject to and
                without waiving its objections, and with the understanding that
                the Interrogatory seeks information regarding the decision to
                issue progressive discipline to Plaintiff, Defendant states that

                                              -9-
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 10 of 12 PageID 1636



                   Therese Schmidt and Robin King were involved in the
                   decision-making process to issue Plaintiff a Crewmember
                   Electronic Progressive Guidance Form on or around
                   December 15, 2015, and suspend Plaintiff’s employment from
                   JetBlue and issue her another Crewmember Electronic
                   Progressive Guidance Form on or around January 14, 2016.
                   Defendant further states that Therese Schmidt made the
                   decision to terminate Plaintiff. In accordance with JetBlue’s
                   practices, on or around January 26, 2016, Ms. Schmidt’s
                   decision was made in consultation with JetBlue’s People
                   Department (specifically, Robin King) and with the approval of
                   her supervisor, Warren Christie. In accordance with FED. R.
                   CIV. P. 33(c), JetBlue refers Plaintiff to the documents
                   produced hereto bearing Bates Stamps JB-000342-403 and
                   471-884.

                                 ....

                   Last Paragraph of Response to Interrogatory 4: Subject to and
                   without waiving its objections, and with the understanding that
                   the Interrogatory seeks information regarding the decision to
                   terminate Plaintiff. In accordance with JetBlue’s practices, on
                   or around January 26, 2016, Ms. Schmidt’s decision was
                   made in consultation with JetBlue’s People Department
                   (specifically, Robin King) and with the approval of her
                   supervisor, Warren Christie. In accordance with FED. R. CIV. P.
                   33(c), JetBlue refers Plaintiff to the documents produced
                   hereto bearing Bates Stamps JB-000342-403 and 471-884.

                   Last Paragraph of Response to Interrogatory 5: Subject to and
                   without waiving its objections, Defendant states that after a
                   reasonable inquiry it was unable to identify any assignments
                   of Plaintiff that were re-assigned to Lauren Kramer during
                   Plaintiff’s employment. As to the remainder of the
                   Interrogatory, Defendant states that it will endeavor to search
                   for, and, if appropriate, produce relevant and proportional
                   information and/or documentation to this Interrogatory should
                   Plaintiff clarify and appropriately limit the scope of, the
                   information sought by this Interrogatory.]

     (Doc. 58-3 at 3-12).

            “The grounds for objecting to an interrogatory must be stated with specificity.” FED.

     R. CIV. P. 33(b)(4). Defendant’s non-specific and boilerplate objections to these

     interrogatories are overruled. Defendant’s objection that the interrogatories are “overly

     broad, vague, and ambiguous given its use of the phrase ‘describe the decision-making


                                                - 10 -
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 11 of 12 PageID 1637



     process,’ which is neither limited nor defined, and which is susceptible to different

     interpretations” are also overruled because the Court simply doesn’t believe Defendant.

            Plaintiff represents that she needs this information to, among other things, serve

     subpoenas and conduct her own investigation of the witnesses (Doc. 56 at 19). Plaintiff

     got contact information for some witnesses during depositions, but she still needs the

     information for others, including Anderson and Christopher (Doc. Id., at 17).

            Defendant argues that it should not be compelled to provide personal contact

     information for its current employees because it obtained this information with the

     understanding that it would be kept confidential and disclosure would violate the

     employees’ privacy rights (Doc. 58-8 at 3). The Court is not persuaded by this argument.

     If for example, Defendant believed it might use any of these people as witnesses to

     support its claims and defenses then it was obligated to provide their names, addresses

     and telephone numbers. FED. R. CIV. P. 26(a)(1).

            Defendant also claims that some of these employees “have substantial

     confidential and attorney-client privileged information” (Id.). If Plaintiff wants to contact its

     employees then Defendant says, she should go through Defendant’s attorneys (Id.). Still,

     Defendant offered to provide the contact information if Plaintiff would commit to not make

     ex parte contact with the witnesses and Plaintiff refused (Doc. 58 at 12). Defendant’s

     objections rely in part on Florida Bar Rule of Professional Conduct 4—4.2 which provides:

                   In representing a client, a lawyer must not communicate about
                   the subject of the representation with a person the lawyer
                   knows to be represented by another lawyer in the matter,
                   unless the lawyer has the consent of the other lawyer.
                   Notwithstanding the foregoing, a lawyer may, without such
                   prior consent, communicate with another's client to meet the
                   requirements of any court rule, statute or contract requiring
                   notice or service of process directly on a person, in which
                   event the communication is strictly restricted to that required
                   by the court rule, statute or contract, and a copy must be
                   provided to the person's lawyer.

     Rule 4—4.2(a). Defendant fears that if Plaintiff obtains the contact information she seeks


                                                   - 11 -
Case 6:18-cv-01742-PGB-TBS Document 65 Filed 07/18/19 Page 12 of 12 PageID 1638



     then her lawyers may engage in unethical communications with Defendant’s current

     employees (Id.). Presumably, Plaintiff’s refusal to agree not to engage in ex parte

     communications has heightened Defendant’s concern.

            Defendant also argues that the motion to compel should be denied because

     Plaintiff has not provided a legitimate reason why she needs the information, particularly

     now that discovery has closed (Id., at 12-13). More particularly, Defendant represents

     that the information is not needed because it “has never refused to produce these

     witnesses” and Plaintiff chose not to depose them (Id.).

            The Court fails to understand why the motion to compel these interrogatories was

     filed on the day discovery closed. The parties have already exchanged almost 15,000

     documents and taken ten depositions, including two expert witnesses and two fact

     witnesses who also provided testimony as corporate representatives pursuant to FED. R.

     CIV. P. 30(b)(6) (Id., at 3). If Plaintiff genuinely needs this information, then she should

     have sought to compel it much earlier in the case. At this time the Court is not

     persuaded that the discovery is needed, or, if it is really needed, that Plaintiff was

     diligent in pursuing the information. Accordingly, the motion to compel interrogatories 1-

     5 is DENIED.

           DONE and ORDERED in Orlando, Florida on July 18, 2019.




     Copies furnished to Counsel of Record




                                                  - 12 -
